DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 3/29/2022.  Claims 1-20 are pending where claims 1-20 were previously presented.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Han Gim on 4/21/2022.

The application has been amended as follows: 
	IN THE CLAIMS FILED 3/29/2022, PLEASE:
	AMEND claims 10 and 17 in the following manner:

Claim 10 (Currently Amended):
A computing device, comprising: 
a processor; 
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to: 
identify at least one computer file or folder for migration to a storage associated with a storage provider; 
obtain, from the storage provider, at least one migration exclusion criterion indicative of an inability to process the at least one computer file or folder in a predictable manner at the storage associated with the storage provider; 
analyze the at least one computer file or folder for migration to identify if the at least one computer file or folder comprises at least one attribute corresponding to the at least one migration exclusion criterion; 
prevent migration of the at least one computer file or folder to the storage when the at least one computer file or folder comprises at least one attribute corresponding to the at least one migration exclusion criterion; 
in advance of performing migration of files or folders, render a user interface on a display device associated with the computing device, the user interface indicating file system locations containing files or folders that meet the migration exclusion criterion and files or folders that do not meet the migration exclusion criterion, the user interface operative to:
allow user selection of the files or folders that do not meet the migration exclusion criterion; 
disallow 
indicate that transfer of the files or folders that meet the migration exclusion criterion has been prevented; 
allow user input to re-select files or folders that do not meet the migration exclusion criterion subsequent to correction of issues that caused the re-selected files or folders to have previously met the migration exclusion criterion; and 
in response to receiving a user authorization, via the user interface, of the files or folders that do not meet the migration exclusion criterion, cause migration of the authorized files or folders.

Claim 17 (Currently Amended):
A computer implemented method, comprising: 
causing a computing device to: 
identify a plurality of computer files or folders for migration to a storage associated with a storage provider; 
obtain, from the storage provider, at least one migration exclusion criterion indicative of an inability to process the plurality of computer files or folders in a predictable manner at the storage associated with the storage provider; 
analyze at least one computer file or folder of the plurality of computer files or folders for migration to identify if the at least one computer file or folder comprises at least one attribute corresponding to the at least one migration exclusion criterion; 
prevent migration of the plurality of computer files or folders to the storage when the plurality of computer files or folders comprises at least one attribute corresponding to the at least one migration exclusion criterion; 
in advance of performing migration of files or folders, render a user interface on a display device associated with the computing device, the user interface indicating file system locations containing files or folders that meet the migration exclusion criterion and files or folders that do not meet the migration exclusion criterion, the user interface operative to: 
allow user selection of the files or folders that do not meet the migration exclusion criterion; 
disallow 
indicate that transfer of the files or folders that meet the migration exclusion criterion has been prevented; 
allow user input to re-select files or folders that do not meet the migration exclusion criterion subsequent to correction of issues that caused the re-selected files or folders to have previously met the migration exclusion criterion; 
and in response to receiving a user authorization, via the user interface, of the files or folders that do not meet the migration exclusion criterion, cause migration of the authorized files or folders.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the independent claims to incorporate new limitations that further clarified particular limitations associated with the user interface for managing the migration process based on the storage system’s migration exclusion policies/rules. As seen from the 35 USC 103 rejections from the previous Office Actions, the cited prior art references teach various concepts associated with the claims.  However, during the analysis of the teachings of the prior art to the current claim amendments, some differences were discovered including utilizing the interface to show files/folders that cannot be selected for migration while allowing users to be able to try to correct the problem/issue, after which, the respective file/folder can be selected.  The prior art illustrates determining violations of migration policy during the attempt to perform migration where the combination does not appear to explicitly teach the particular means of the management/selection of files via the user interface as is currently recited in the claims.   A further search was performed; however, no new references were found that would teach or fairly suggest the claim limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/22/2022